Case: 19-1708    Document: 45    Page: 1   Filed: 09/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    TWITTER, INC.,
                      Appellant

                            v.

                   VIDSTREAM LLC,
                         Appellee
                  ______________________

                   2019-1708, 2019-1709
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 01131, IPR2017-01133.
                  ______________________

                Decided: September 3, 2020
                  ______________________

    DAVID L. MCCOMBS, Haynes & Boone, LLP, Dallas, TX,
 argued for appellant. Also represented by DEBRA JANECE
 MCCOMAS; RAGHAV BAJAJ, Austin, TX; THOMAS B. KING,
 Costa Mesa, CA.

    STEPHANIE DEBROW, Norton Rose Fulbright US LLP,
 Austin, TX, argued for appellee. Also represented by
 EAGLE HOWARD ROBINSON.
                ______________________
Case: 19-1708     Document: 45    Page: 2     Filed: 09/03/2020




 2                            TWITTER, INC.   v. VIDSTREAM LLC



     Before PROST, Chief Judge, REYNA and HUGHES, Circuit
                            Judges.
 REYNA, Circuit Judge.
      In two inter partes review proceedings, the Patent
 Trial and Appeal Board found that two patents owned by
 VidStream LLC are not unpatentable as obvious. Twitter
 argues on appeal that the Board’s determination is con-
 trary to law because the Board failed to consider what a
 prior art reference suggested to a person of ordinary skill
 in the art at the time of the invention and because the
 Board ignored Twitter’s arguments and evidence contained
 in its reply brief. For the following reasons, we affirm.
                         BACKGROUND
                     A. Patents-at-Issue
     This appeal arises from two inter partes review (“IPR”)
 proceedings wherein the petitioner, Twitter, Inc., (“Twit-
 ter”), challenged two patents owned by VidStream LLC
 (“VidStream”), U.S. Patent Nos. 8,464,304 (the “’304 pa-
 tent”) and 8,601,506 (the “’506 patent”) (collectively “the
 challenged patents”). The challenged patents are titled
 “Content Creation and Distribution System” and are di-
 rected to computer methods and systems for creating and
 sharing user-generated video content. ’304 patent at 1:1–2.
 The challenged patents contain the same disputed limita-
 tion and share essentially the same written description. 1
 Figure 2 of the challenged patents, shown below, illus-
 trates the patented system at a high level.




       1 For purposes of this appeal, we cite to only the
 ’304 patent.
Case: 19-1708       Document: 45    Page: 3   Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                            3



                            Figure 2




     In Figure 2, a mobile device (230) or a computer (232)
 having a video camera (234) generates video content. Id.
 at 14:30–34. The video content is sent over the internet to
 a Content Creation & Distribution System (“CCDS”) (202).
 The CCDS (202) makes the content available for display on
 the web or as part of a television distribution system (220).
     To ensure that user-generated video is suitable for dis-
 tribution, e.g., having a certain quality level that is appro-
 priate for television programs, the challenged patents
 disclose recording video according to “predetermined con-
 straints.” Such predetermined constraints can include the
 format, bit rate, length of submission, frame rate, etc. Id.
 at 13:36–44. Other constraints include parameters such as
 “a bit rate and an image resolution sufficient to enable
 transcoding of the video data into the format appropriate
 for inclusion in the linear television programming trans-
 mission.” Id. at 4:36–40. The client device (i.e., mobile
Case: 19-1708     Document: 45     Page: 4     Filed: 09/03/2020




 4                             TWITTER, INC.   v. VIDSTREAM LLC



 device (230) or computer (232)) applies these constraints to
 the video data it records.
     Figure 3 of the challenged patents, shown below, fur-
 ther illustrates the CCDS. The interface (300) can serve as
 a user-facing front-end of the CCDS, enabling a user to rec-
 ord and upload digital content (e.g., digital video) for dis-
 tribution. For example, the user can use a mobile device
 with a built-in camera and a pre-defined application to gen-
 erate digital video content that is streamed to the CCDS
 substantially in real time as the content is created.
                           Figure 3




     When the CCDS is implemented as an application in-
 stalled on a user device, it can enforce predetermined con-
 straints on the captured video such that the video is ready
 to be rapidly transcoded for insertion into a linear pro-
 gramming time slot. For example, the application can en-
 code the video at a sufficient bit rate and resolution to
 ensure that the video file can be transcoded to produce
 video of sufficient quality to be distributed on the internet.
 Id. at 10:56–66.
Case: 19-1708       Document: 45    Page: 5   Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                            5



     Claim 1 of the ’304 patent, which is representative, il-
 lustrates the claimed method:
     1. A method performed by data processing appa-
     ratus, the method comprising:
     receiving video data from a client computing device
     at a server system, wherein the video data is cap-
     tured using a camera connected to the client com-
     puting device in accordance with instructions
     executed on the client computing device, wherein
     the instructions are provided to the client compu-
     ting device by the server system and cause the video
     data to be captured in accordance with predeter-
     mined constraints and the predetermined con-
     straints include a frame rate defined by the
     instructions;
     automatically transcoding the video data, using a
     server included in the server system, into at least
     one different format based on at least one of user
     credentials associated with a user of the client com-
     puting device or attributes associated with the
     video data, wherein at least one format of the
     transcoded video data defines a video file in a for-
     mat appropriate for inclusion in a linear television
     programming broadcast; and uploading the trans-
     coded video data to a distribution server for distri-
     bution.
 ’304 patent at 27:57–28:10 (disputed limitation empha-
 sized). Relevant to this appeal, the challenged patents con-
 tain the same disputed limitation: capturing video
 according to instructions and parameters that are defined
 by a server system.
Case: 19-1708    Document: 45      Page: 6     Filed: 09/03/2020




 6                             TWITTER, INC.   v. VIDSTREAM LLC



                           B. Lahti
     Lahti 2 is a journal article published approximately five
 years before the priority date of the challenged patents.
 Lahti describes a video management system that includes
 a video server and a mobile camera-phone application
 called MobiCon. J.A. 1316 (Abstract). MobiCon allows a
 user to capture videos, annotate them with metadata,
 specify digital rights management settings, upload videos
 over a cellular network, and share the videos with others.
 Id. Lahti describes that the MobiCon application is
 downloaded over the air to a mobile camera-phone.
 J.A. 1320. MobiCon operates on the Candela system
 architecture, which was developed as a solution for general
 video management and includes tools for video creation,
 analysis, annotation, storage, search, and delivery phases.
 Id. at 1319. Lahti discloses an operating specification for
 capturing a video clip, stating: “[a] new video clip is
 captured in Capture Screen using Mobile Media API and it
 is recorded according to 3GPP specification using AMR
 coding for audio and H.263 at 176x144 pixels size at
 15 frames per second for video.” Id. at 1321.




     2   Janne Lahti et al., “A Mobile Phone-based Context-
 aware Video Management Application,” Multimedia on
 Mobile Devices II, Proc. of SPIE-IS&T Electronic Imaging,
 SPIE Vol. 6074, 60740O, 2006 (Ex. 1006, J.A. 1316–27)
 (“Lahti”).
Case: 19-1708       Document: 45    Page: 7   Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                           7



                         Lahti Figure 3




     As shown in Lahti Figure 3, the Upload Client, which
 is a mobile Java application, runs on a mobile phone, and
 the Upload Gateway, which is implemented as a Java
 servlet, runs on the server. Id. at 1320. The system
 provides wireless access over a mobile phone network to
 enable storing video clips on the server. Id. Within the
 Upload Client is the UIManager, which coordinates the
 capture, saving, and sending of the video data by the
 mobile camera and the relevant messages. Id.
                      C. Procedural History
     Twitter challenged claims 1, 4, 5, 8, 9, 11–17, 19–26,
 and 28–30 of the ’304 patent and claims 1, 4–8, 11, 13–15,
 23–26, 29, and 30 of the ’506 patent (collectively the “chal-
 lenged claims”) as obvious over Lahti. The Patent Trial
 and Appeal Board (“Board”) instituted trial on all asserted
 grounds of unpatentability and ultimately concluded that
 the challenged claims are not obvious over Lahti. Twitter,
 Inc. v. VidStream LLC, IPR2017-01131, Paper 71, at 25
 (P.T.A.B. Jan. 13, 2019) (J.A. 1–32); Twitter, Inc. v.
Case: 19-1708    Document: 45      Page: 8     Filed: 09/03/2020




 8                             TWITTER, INC.   v. VIDSTREAM LLC



 VidStream LLC, IPR2017-01133, Paper 68, at 26 (P.T.A.B.
 Jan. 23, 2019) (J.A. 33–62). 3
      Twitter argued that the challenged claims are invalid
 in part because Lahti discloses capturing video according
 to predetermined constraints provided by a server. Twitter
 argued that a skilled artisan “would understand that a mo-
 bile application constitutes software code that controls the
 operation of a device when executed on that device.”
 J.A. 176 (citing J.A. 1119–20). Twitter contended that a
 skilled artisan would understand that MobiCon provides to
 the mobile device in Lahti the claimed “predetermined con-
 straints” via video capture parameters such as video for-
 mat (H.263), video resolution (176x144 pixels) and video
 frame rate (15 frames per second). J.A. 177 (citing
 J.A. 1119–20, ¶¶ 95–99). Twitter relied on the testimony
 of its expert, Dr. Houh, who explained that the “MobiCon
 app disclosed in Lahti . . . describes the parameters pro-
 vided by the app,” which, in turn, was provided by the
 server. J.A. 1120, ¶ 97.
      VidStream countered that “Lahti does not disclose or
 suggest that MobiCon has any impact or control over any
 of the parameters by which a mobile device captures video
 data, including a frame rate used to capture video data.”
 J.A. 386–87. According to VidStream, “all digital video
 data captured by camera phones or digital cameras neces-
 sarily inherently has a format (e.g., H.263), a resolution
 (e.g., 176x144 pixels), and a frame rate (e.g., 15 frames per
 second).” J.A. 387–88. VidStream argued that “in 2006 it
 was common for camera phones to natively capture video




     3   Because the Final Written Decision for each IPR is
 substantively identical, we cite to only the Final Written
 Decision in IPR2017-01131 (J.A. 1–32) unless otherwise
 stated.
Case: 19-1708       Document: 45    Page: 9   Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                           9



 data in accordance with the Third Generation Partnership
 Project (‘3GPP’) specification.” J.A. 388.
     VidStream also argued that the recitation of video cap-
 ture parameters in Lahti “is equally consistent with cap-
 turing video using a device’s native capabilities, rather
 than capturing video according to parameters set by the
 MobiCon application.” J.A. 388, J.A. 2427–28. VidStream
 argued that “a POSITA reviewing Lahti would not have
 viewed Lahti as disclosing that the MobiCon application
 actually governed video capture parameters.” J.A. 400.
     In its reply brief, Twitter argued that VidStream’s the-
 ories were “based on a mischaracterization of how a person
 having ordinary skill in the art would understand the
 teachings of Lahti.” J.A. 421. Twitter argued that mobile
 phones, both at the time of Lahti’s publication (2006) and
 on the date of the invention (2011), were capable of record-
 ing at multiple resolutions and frame rates and that the
 Symbian operating system family used by the Nokia 6630
 (the mobile phone used in Lahti) expressly gave application
 developers the ability to specify which frame rate to use
 during video recording.
     Twitter also argued that if MobiCon did not affect the
 manner in which a video was recorded, by providing the
 video capture parameters, there would be no reason for
 Lahti to disclose the identified frame rate. Twitter argued
 that a skilled artisan would have understood that, given
 the multitude of devices “capable of recording at multiple
 resolutions and frame rates,” software development kits
 used by developers of video management applications such
 as MobiCon “could be programmed to specify certain pa-
 rameters, including the frame rate at which video record-
 ing should be made,” supporting Lahti’s teachings of
 specifying the frame rate parameter. J.A. 427.
     The Board permitted VidStream to file a sur-reply
 brief. See J.A. 501. VidStream asserted that Twitter im-
 properly-added new arguments and evidence in its reply
Case: 19-1708    Document: 45      Page: 10      Filed: 09/03/2020




 10                             TWITTER, INC.   v. VIDSTREAM LLC



 brief. J.A. 505. For example, VidStream argued that Twit-
 ter’s discussion of a person of ordinary skill in the art’s un-
 derstanding of application programming interfaces and
 software development kits was a new argument. J.A. 509.
 VidStream also characterized the discussion of the Sym-
 bian operating system as “new argument.” J.A. 510.
     In its Final Written Decision, the Board found that
 “Lahti does not expressly state that the predetermined con-
 straints, including frame rate, come from the MobiCon ap-
 plication.” J.A. 17 (emphasis added). The Board concluded
 that Twitter “fail[ed] to show by a preponderance of the ev-
 idence that Lahti meets the disputed phrases.” J.A. 25.
 The Board noted that all digital video captured by a camera
 phone or digital camera necessarily captures video under
 certain operating specifications including format, resolu-
 tion, and frame rate. See J.A. 17. Although the Board rec-
 ognized that Lahti disclosed use of the 3GPP specification,
 which utilizes H.263 coding at 176x144 pixels and
 15 frames per second, the Board recognized that the mobile
 phone utilized in Lahti, the Nokia 6630, natively operates
 under these same specifications. See J.A. 17–18. The
 Board thus determined that the video recording parame-
 ters described in Lahti could have come from either Mobi-
 Con or from the mobile phone’s native recording
 parameters. J.A. 18.
     Although the Board further asserted that it “need not
 and do[es] not consider the new evidence and new argu-
 ments made in [Twitter’s] Reply,” the Board addressed
 Twitter’s reply brief noting that a person having ordinary
 skill in the art would understand Lahti to teach changing
 mobile phone settings using software developer kits and
 that the UIManager of MobiCon handles all the capturing
 and recording of videos. J.A. 20–22. The Board found that
 Twitter “has not provided sufficient evidence for [the
 Board] to conclude that the described parameters are part
 of the instructions from the MobiCon application as op-
 posed to the native mobile device.” J.A. 25.
Case: 19-1708      Document: 45     Page: 11    Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                            11



                           DISCUSSION
     Twitter contends that the Board’s Final Written Deci-
 sion of no unpatentability is contrary to law on two
 grounds. 4 First, Twitter argues that the Board erred by
 considering only what Lahti expressly teaches and failed to
 consider what Lahti would suggest to a person of skill in
 the art. In addition, Twitter asserts that the Board erred
 when it failed to consider the arguments and evidence
 Twitter presented in its reply brief.
     We review de novo the Board’s conclusions on obvious-
 ness. In re Kotzab, 217 F.3d 1365, 1369 (Fed. Cir. 2000).
 Our case law is clear that when conducting an obviousness
 analysis, the Board must consider a prior art reference “not
 only for what it expressly teaches, but also for what it fairly
 suggests.” Bradium Techs. LLC v. Iancu, 923 F.3d 1032,
 1049 (Fed. Cir. 2019) (quoting In re Baird, 16 F.3d 380, 383
 (Fed. Cir. 1994)). With that instruction, we first review
 whether the Board considered Lahti for what it fairly sug-
 gests to a skilled artisan. We conclude that it did.
      Twitter raised several arguments regarding what
 Lahti teaches or suggests to a skilled artisan, and the
 Board considered and rejected each of them. See J.A. 21–24
 (citing J.A. 422–25 (Twitter’s reply brief). For example, the
 Board considered Twitter’s argument that MobiCon’s
 UIManager, “a controller component,” suggests to a skilled
 artisan that MobiCon controls at least “the features with
 which [the UIManager] interacts.” See J.A. 21. The Board



     4   See Appellant Br. at 28 (“The Decisions fail to ask
 the correct legal question . . . . This fundamental error in
 the legal standards used to determine obviousness requires
 reversal.”); Appellant Reply Br. at 22 (explaining that
 “Twitter did not argue or contend that the Board’s Deci-
 sions fail to meet the substantial evidence standard. . . .
 Twitter argued legal error”).
Case: 19-1708    Document: 45      Page: 12     Filed: 09/03/2020




 12                            TWITTER, INC.   v. VIDSTREAM LLC



 rejected this argument and found that Twitter’s expert,
 Dr. Houh, failed to explain “what Lahti’s MobiCon
 UIManager includes or how it works.” Id. The Board
 reasoned that Dr. Houh’s conclusion—that “Lahti teaches
 a POSITA that MobiCon . . . control[s] the video capture
 process” because the UIManager “handle[s]” and
 “coordinates the video capture” (J.A. 2399–400, Ex. 1052 ¶
 17)—fails to show whether it is the UIManager or the
 phone’s native video-capturing capabilities that control
 video capture. J.A. 21–22. Additionally, the Board
 addressed Twitter’s argument that Dr. Olivier,
 VidStream’s expert, “conceded that [Lahti suggests that]
 MobiCon’s UIManager controlled at least some aspects of
 the video capture process.” See J.A. 21 (internal quotation
 marks omitted). The Board reviewed those portions of Dr.
 Olivier’s testimony on which Twitter relied and found that
 they did not support Twitter’s argument. J.A. 21.
     Twitter incorrectly suggests that the Board adopted
 VidStream’s argument that Lahti “is equally consistent
 with capturing video using a device’s native capabilities,
 rather than capturing video according to parameters set by
 the MobiCon application.” 5 The Board made no finding
 that it is equally possible that MobiCon either utilizes the
 mobile phone’s native video-capturing capabilities or that
 it controls the phone’s video-capturing capabilities. In-
 stead, the Board explained that while either the UIMan-
 ager or the phone’s native video-capturing capabilities
 “could” control the predetermined parameters in Lahti,
 Twitter failed to show that Lahti itself discloses or suggests
 a UIManager that controls the parameters. See J.A. 22–
 25.



      5   Appellant Br. at 31–32 (stating that “[t]he Board
 agreed with [VidStream’s] arguments and found this insuf-
 ficient to show how Lahti meets the disputed phrase”) (ci-
 tation and internal quotation marks omitted).
Case: 19-1708      Document: 45     Page: 13   Filed: 09/03/2020




 TWITTER, INC.   v. VIDSTREAM LLC                           13



     Twitter misapprehends the evidentiary standard for
 proving unpatentability at the Board. While, as noted
 above, it is correct that a reference must be considered for
 what it fairly teaches or suggests to a skilled artisan, In re
 Baird, 16 F.3d at 383, it is the petitioner’s burden to estab-
 lish the scope and content of a prior art reference by a pre-
 ponderance of the evidence. See 35 U.S.C. § 316(e) (“the
 petitioner shall have the burden of proving a proposition of
 unpatentability by a preponderance of the evidence.”); see
 also 37 C.F.R. § 42.1(d) (“The default evidentiary standard
 is a preponderance of the evidence.”). The preponderant
 evidence standard requires the party carrying the burden
 of proof to show that the fact to be proven is “more probable
 than not.” Velander v. Garner, 348 F.3d 1359, 1370, 1376
 (Fed. Cir. 2003). Here, it was Twitter’s burden to establish
 that it was more probable than not that Lahti fairly teaches
 or suggests to a skilled artisan the predetermined con-
 straints limitation. We conclude that the Board properly
 considered this question and applied the proper standard
 when the Board found that the suggestion that Lahti’s UI-
 Manager could control the predetermined parameters does
 not fairly suggest to a skilled artisan that it would control
 the predetermined parameters.
     Twitter also argues that the Board erred by analyzing
 obviousness as of the date of Lahti’s publication (2006) ra-
 ther than the date of the invention (2011). Twitter argues
 that the Board improperly disregarded Dr. Houh’s testi-
 mony regarding technological developments in the mobile
 phone industry and “the impact those changes would have
 had on a person of ordinary skill in the art’s understanding
 of Lahti.” Appellant Br. at 36–37. Twitter argues that, in
 light of these purported advancements, a skilled artisan
 would have understood “that mobile phones in 2011 were
 capable of recording at resolutions much higher than what
 was disclosed in Lahti” and, thus, “would not read Lahti as
 limited to the native frame rate of the device.” Id. at 37–
 38. VidStream responds that the Board rejected Twitter’s
Case: 19-1708    Document: 45     Page: 14     Filed: 09/03/2020




 14                           TWITTER, INC.   v. VIDSTREAM LLC



 argument because it fails to address whether a skilled ar-
 tisan would understand that the MobiCon application, as
 opposed to the native mobile device, provided the video-
 capture parameters discussed in Lahti. Appellee Br. at 23.
 We conclude that the Board did not improperly limit its ob-
 viousness analysis as Twitter contends. The Board consid-
 ered the arguments Twitter raised to the Board and
 rejected them because, as explained above, it found that
 Dr. Houh’s analysis failed to establish that, in Lahti, Mo-
 biCon controlled the phone’s video-recording capabilities.
 J.A. 24–25.
      Finally, Twitter argues that the Board erred by declin-
 ing to consider evidence and arguments first presented by
 Twitter in its reply brief. Appellant Br. at 42–49. We see
 no merit in Twitter’s argument. The Board made clear that
 it did not disregard the arguments and evidence presented
 in Twitter’s reply brief by stating that “the Reply argu-
 ments and evidence, along with the Petition arguments
 and evidence as a whole” fail to demonstrate that “Lahti
 meets the disputed claim phrases.” J.A. 25; see also J.A.
 20–25 (setting forth the Board’s analysis of the arguments
 and evidence in Twitter’s reply brief).
                        CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the reasons stated above,
 we conclude that the Board’s Final Written Decisions are
 not contrary to law.
                        AFFIRMED